Citation Nr: 1638124	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-00 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In January 2011, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

In June 2014, the Board remanded these issues for additional development.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include depression and anxiety, was not manifest in service, was not manifest within one year of separation and is not related to service.

2.  Diabetes mellitus was not manifest in service, was not manifest within one year of separation and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include depression and anxiety are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
2.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an October 2009 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  The record also contains the reports of April 2011 VA examinations.  The April 2011 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the evidence of record.  As such, the Board finds that the April 2011 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Per the June 2014 Board remand instructions, the RO advised the Veteran in an August 2014 letter that he could submit evidence from his treating physician or any other medical professional regarding his psychiatric disability.  The August 2014 letter also advised the Veteran that Nea Baptist Memorial Hospital had previously indicated that they were unable to locate medical records that pertained to the Veteran and the Veteran had the opportunity to submit the additional information identified by the Nea Baptist Memorial Hospital.  In November 2014, VA received a document reflecting that the Veteran was waiving the 30 day waiting period after issuance of the supplemental statement of the case, and indicated he would submit any additional evidence located with a waiver.  However, he did not identify or submit additional evidence.  In light of the above, the Board also finds that the RO substantially complied with the June 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  Accordingly, the Board finds that no additional RO action to further develop the record on the claims is warranted.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include psychosis and diabetes mellitus may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as psychosis and diabetes mellitus is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


I.  Acquired Psychiatric Disability

Factual Background and Analysis

The Veteran asserts that he has a psychiatric disability that is related to his military service.  He testified during his January 2011 hearing that he became depressed after being monitored for his weight while in the military.  The Veteran contends that the pressure he was under to lose weight, as well as the stress of his job duties working in nuclear power, led to depression.

The Veteran's service treatment records are negative for complaints or treatments related to an acquired psychiatric disorder.

In October 2001, the Veteran was admitted to a private hospital with a major depressive episode.

A December 2001 VA treatment report noted a diagnosis of depression.

An August 2003 VA history and physical reported a diagnosis of depression not otherwise specified (NOS).  

An August 2009 VA psychology note provided a diagnosis of major depressive disorder with psychotic features.

A May 2010 VA mental health treatment note reported a long history of major depressive disorder with a recent exacerbation due to financial difficulties and severe psychosocial stressors.  

In a December 2010 correspondence, the Veteran's brother-in-law noted that he recalled the Veteran being on Amphetamine and Detromaphetime from January 1977 to December 1979.

The Veteran underwent a VA examination in April 2011.  The examiner noted that the Veteran had a history of three psychiatric hospital admissions with the first admission being in 2001.  During service, the Veteran was seen in July 1976 on military sick call for a few visits for problems with weight control.  The Veteran eventually received a medical discharge under honorable conditions for his weight.  The examiner noted that the Veteran was not seen for depression or anxiety and did not receive any mental disorder diagnoses.  The Veteran was subsequently treated from approximately 1977 to 1981 with four years of Dextroamphetamine by a family physician.  The medication was given primarily for weight loss associated with obesity.  From approximately 1981 to 1982, the Veteran again was treated by a family physician and given an unknown drug for weight loss associated with obesity.  In 1993, he received a diagnosis of depression through a private physician in Arkansas.  In December 2001, he began VA treatment for recurrent, severe major depressive disorder with psychotic features.  The examiner provided a current diagnosis of recurrent, severe major depressive disorder with psychotic features.  The examiner opined that the Veteran's major depressive disorder, recurrent, severe, with psychotic features, and panic disorder with agoraphobia were not caused by and were not the result of his military service.  The examiner noted that the Veteran's difficulties with significant recurrent depression and panic disorder occurred many years after service.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for an acquired psychiatric disability, to include depression and anxiety, is not warranted.

As there is a current diagnosis of major depressive disorder, recurrent, severe, with psychotic features, and panic disorder with agoraphobia, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including psychosis, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).  In this instance however, service connection for an acquired psychiatric disability on a presumptive basis is not warranted as the record does not show evidence of psychosis within one year of the Veteran's separation from active duty.  In this regard, the first evidence of an acquired psychiatric disability is the report that he received a diagnosis of depression through a private physician in Arkansas in 1993.  Additionally, the first evidence of a psychosis is the December 2001 VA treatment for recurrent, severe major depressive disorder with psychotic features.  

The Board notes that in a December 2010 correspondence, the Veteran's brother-in-law noted that the he recalled the Veteran being on Amphetamine and Detromaphetime beginning in January 1977, and the April 2011 VA examiner indicated that the Veteran was treated from approximately 1977 to 1981 with four years of Dextroamphetamine by a family physician.  As noted above, the Veteran separated from active duty in November 1976.  However, as specifically noted by the April 2011 VA examiner, the medication prescribed to the Veteran was given primarily for weight loss associated with obesity and there is no diagnosis of a psychosis or an acquired psychiatric disability within a year of the Veteran's separation from active duty.

Accordingly, service connection for an acquired psychiatric disability on a presumptive basis is not warranted as the Veteran's psychosis did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

Regarding service connection on a direct basis, the Board notes that the Veteran's service treatment records are negative for complaints or treatments of an acquired psychiatric disability.  While the Veteran was seen in July 1976 on military sick call, these visits were for problems with weight control and the rest of the service treatment records are negative for psychiatric treatment.  Additionally, the October 1976 separation examination was also negative for complaints or treatments related to an acquired psychiatric disability.

Accordingly, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of an acquired psychiatric disability and he was not diagnosed with an acquired psychiatric with psychosis until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the only medical opinion addressing the etiology of the acquired psychiatric disability weighs against the claim as the April 2011 VA examiner determined that the Veteran's acquired psychiatric disorder was not caused by and was not the result of his military service.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing a currently diagnosed acquired psychiatric disability, does not demonstrate that the Veteran's current acquired psychiatric disability is related to service as the most probative opinion is against a finding of a relationship between a claimed acquired psychiatric disability and service.  As a result, the Board finds that service connection is not warranted.  

II.  Diabetes Mellitus

Factual Background and Analysis

The Veteran's service treatment records demonstrate that a July 1976 treatment report indicated that the Veteran had "possible diabetes" as he had elevated glucose readings.  The Veteran's October 1976 separation examination noted pre-hypertension, but was negative for diabetes.  

In October 2001, the Veteran was admitted to a private hospital with a major depressive episode.  A discharge diagnosis of diabetes mellitus was noted.

A December 2001 treatment note indicated that the Veteran had a diagnosis of diabetes.

A March 2002 VA diabetes nursing note reported that the Veteran indicated that he had been a diabetic for the past 5 years.

A September 2009 diabetes consultation noted that the onset of the Veteran's diabetes was around January 1998 but the exact date was unknown.
A November 2010 VA treatment report noted both a current diagnosis of Type II diabetes mellitus and a family history of diabetes.

The Veteran underwent a VA examination in April 2011.  The examiner noted that the Veteran's service induction examination was negative for diabetes.  The in-service medical provider had concerns of the Veteran's weight gain and a family history of diabetes which resulted in a glucose tolerance test.  The August 1976 glucose tolerance was normal and all urinalyses were noted to be negative for glucose.  The Veteran's October 1976 separation examination noted pre-hypertension, but was negative for diabetes.  The examiner noted that all urinalyses in the service treatment records were negative for glucose.  The Veteran reported that his diabetes was discovered during his work-up for colon cancer surgery in 1993.  The examiner diagnosed the Veteran with type II insulin dependent diabetes mellitus that was less likely than not caused by or a result of his active military service.  While he was tested for diabetes with a glucose tolerance test during service, the test was negative and his separation examination showed no diagnosis of diabetes mellitus.  The Veteran reported being first diagnosed with diabetes mellitus about 10 years after his military separation.  His diabetes mellitus did not therefore manifest during active service.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for diabetes mellitus is not warranted.

As there is a current diagnosis of diabetes mellitus, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including diabetes mellitus if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).  In this instance however, service connection for diabetes mellitus on a presumptive basis is not warranted as the record does not show evidence of diabetes mellitus within one year of the Veteran's separation from active duty.  In this regard, the first evidence of possible diabetes mellitus is the Veteran's self report of first being diagnosed with diabetes during a work-up for his colon cancer surgery in 1993.  Accordingly, service connection for diabetes mellitus on a presumptive basis is not warranted as the Veteran's diabetes mellitus did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

Regarding service connection on a direct basis, the Board notes that the Veteran's service treatment records are negative for complaints or treatments of diabetes mellitus.  While a July 1976 service treatment record notes "possible diabetes mellitus," a subsequent August 1976 glucose tolerance was normal and all urinalyses were noted to be negative for glucose.  Additionally, the October 1976 separation examination was also negative for complaints or treatments related to diabetes mellitus.

Accordingly, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a diabetes mellitus disability and he was not diagnosed with diabetes mellitus until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the only medical opinion addressing the etiology of the diabetes mellitus disability weighs against the claim as the April 2011 VA examiner determined that it was less likely than not that the Veteran's diabetes mellitus was related to his service. 

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  
The Board finds that the competent evidence of record, while showing a currently diagnosed diabetes mellitus disability, does not demonstrate that the Veteran's current diabetes mellitus disability is related to service as the most probative opinion is against a finding of a relationship between a claimed diabetes mellitus disability and service.  As a result, the Board finds that service connection is not warranted.  

III.  Both Disabilities

The only evidence linking the acquired psychiatric disorder and diabetes mellitus disabilities to service is the Veteran and his representative's statements.  The Board notes the Veteran and his representative's contentions regarding the etiology of his claimed acquired psychiatric disorder and diabetes mellitus disabilities.  To the extent that the Veteran contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that an acquired psychiatric disorder and diabetes mellitus are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the acquired psychiatric disorder and diabetes mellitus etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran's assertions that there is a relationship between his claimed acquired psychiatric disorder and diabetes mellitus disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
ORDER

Entitlement to service connection for a mental disorder, to include depression and anxiety is denied.

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


